Citation Nr: 0113114	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  93-26 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a right inguinal 
hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The appellant served on active duty from January 1971 to 
April 1971.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1993 rating action of 
the San Juan, Puerto Rico Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board remanded the case in January 1996 for additional 
development.  In that same decision, the Board denied the 
appellant's claim of service connection for a left inguinal 
hernia.  Thus, the appeal presently before the Board is 
limited to the issue noted on the title page. 


FINDING OF FACT

The appellant does not currently have a right inguinal 
hernia.


CONCLUSION OF LAW

A right inguinal hernia was not incurred or aggravated during 
the appellant's active duty service.  38 U.S.C.A. § 1110 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that on a September 1970 service 
entrance examination report of medical history, both the 
"yes" and the "no" blocks were checked, in different color 
ink, in response to the question, "Have you had or do you 
now have...(a) hernia?"  Physical examination revealed that 
the abdomen and viscera, including hernia, were normal.

Service medical records dated in April 1971 diagnosed a 
symptomatic right inguinal hernia following a finding of a 
tightness on the "left" side.

In a sworn October 1992 statement the appellant claimed that 
he was injured while in-service in 1971, and treated by Drs. 
Vazquez Aponte and Lerox.  The statement does not describe 
what the treatment was for, but states that records from 
these physicians were not available.

In March 1996, the appellant was afforded a VA compensation 
examination.  He reported developing a right sided hernia 
while in basic training.  He reported being hospitalized for 
this disorder, and being told to undergo surgery at a VA 
facility postservice for same.  The appellant, however, 
denied undergoing any surgery.  On examination he complained 
of a bulging mass in each groin.  Physical examination 
revealed a mild budge over each groin that was slightly more 
evident on the left.  The appellant was, however, reported to 
be uncooperative in allowing a proper examination.  The 
appellant was scheduled for a surgical evaluation, but he 
failed to report.  

In August 1996, the appellant underwent a hernia surgery at a 
VA facility. 

The appellant was seen for a second VA examination in July 
1999.  The foregoing history was noted, and the appellant 
reported undergoing a left herniorrhaphy in 1996.  The 
appellant was noted to be on Social Security disability and 
to be receiving psychiatric care.  Physical examination by 
two examiners revealed no evidence of an inguinal hernia.  
The pertinent diagnosis was "no evidence of a right inguinal 
hernia."

Analysis

The Board initially observes that there has been a 
significant change in the law during the pendency of this 
appeal.  The recent enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) significantly adds to and amends the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  In the present case, the appellant has been 
informed of the evidence necessary to substantiate his claim 
and provided an opportunity to submit such evidence.  
Moreover, VA has conducted reasonable efforts to assist him 
in obtaining pertinent evidence necessary to substantiate his 
claim, to include conducting a physical examination.  The 
appellant has not identified any record which may provide 
probative evidence pertaining to this claim.  Therefore, the 
Board finds that the duty to assist has been fulfilled.  Id.

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Direct service connection may be established for a current 
disability when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  Direct service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d).  
Thus, service connection will be established when a appellant 
has a current disability that is related to an injury or 
disease incurred (or aggravated) in service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

A claim of entitlement to service connection will be granted 
unless it is refuted by a preponderance of the evidence of 
record.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  In 
this manner, the claimant receives the benefit of any doubt 
posed by the evidence.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Here, 
however, there is no medical evidence that the appellant 
currently has a right inguinal hernia.  In order for a 
appellant to be awarded a rating for a service connected 
disorder there must be evidence of a present disability which 
is attributable to a disease or injury incurred or aggravated 
in-service.  Without competent evidence that the appellant 
currently has a right inguinal hernia there is no basis to 
award service connection.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) and Rabideau.   As such, the benefit 
sought on appeal is denied.

In reaching this decision the Board acknowledges that the 
appellant has been in receipt of Social Security disability 
benefits since 1997.  In the absence of competent evidence of 
a currently disabling right inguinal hernia, however, there 
is no duty to assist a appellant in securing records 
pertaining to an award dating from 1997.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right inguinal hernia is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


